Exhibit 10.1
AGREEMENT AND GENERAL RELEASE
Cortland Bancorp and Cortland Savings and Banking Company (collectively referred
to hereafter as “Employer”), and Lawrence A. Fantauzzi (referred to hereafter as
“Employee”), enter into this Agreement and General Release (referred to
hereafter as “Agreement”), as of the date of the last signature appearing below
and agree that in consideration of the mutual promises and provisions of this
Agreement:
1. Last Day of Employment. Employee has previously been employed by Employer as
President and Chief Executive Officer, as well as Vice-President of New
Resources Leasing Corporation, a subsidiary of Cortland Bancorp. Employee has
tendered his resignation to Employer, dated September 4, 2009 and effective
October 2, 2009. The Board of Directors, at its meeting on September 8, 2009,
accepted Employee’s resignation. Therefore, Employee understands and
acknowledges that, pursuant to Employee’s resignation tendered to Employer on
September 4, 2009, Employee’s employment with Employer shall cease in all
employment capacities including, and without limitation as officer, director,
employee and/or agent of Employer and any and all affiliates and subsidiaries of
Employer including, but not limited to New Resources Leasing Corporation, as of
October 2, 2009. Employee further understands and acknowledges that Employee’s
duties and responsibilities as President and Chief Executive Officer (“CEO”) of
Employer ceased as of September 8, 2009 and Employee hereby tenders Employee’s
resignation as a director of Employer as provided in the attached Exhibit A-1.
Employee also hereby waives any and all participatory rights of Employee in
Employer’s Director Emeritus program. Specifically, while Employee will remain
an employee of Employer until October 2, 2009, Employee has been relieved of all
duties and responsibilities as President and CEO in advance of Employee’s
October 2, 2009 early retirement date.
2. Consideration. The parties desire to enter into this Agreement to provide for
the terms of the Employee’s separation, including the termination of Employee’s
responsibilities. The parties further wish to avoid litigation and controversy
and fully resolve any and all past, present and future disputes they may have
relating to Employee’s employment with, or separation from service with the
Employer. In consideration for entering into this Agreement and for complying
with the promises made herein, Employer agrees:
a) to pay Employee $5,000.00 per month for twenty-four (24) months, which shall
be subject to all lawful deductions and withholdings such as income tax, social
security tax, etc. The Employer shall pay the above monthly payment in advance
on the first day of each month, except that the first six monthly payments shall
not be paid until the later of six (6) months after the expiration of the
revocation period, described more fully in Section 3 below, or April 15, 2010
and shall be paid in one lump sum, as required by Internal Revenue Code
Section 409A. These payments will occur only if the Revocation Period described
more fully in Section “3” below passes without revocation of this Agreement by
Employee.

 

-1-



--------------------------------------------------------------------------------



 



b) To reimburse Employee for Employee’s healthcare premiums for family insurance
coverage substantially similar to the coverage maintained for the Employee and
his family before September 8, 2009, including but not limited to the cost of
family coverage under the provisions of COBRA, up to a maximum of $15,000 per
year until the earlier of Employee’s sixty-fifth (65th) birthday or the date
Employee procures other employment that offers health insurance coverage. Such
provision of healthcare coverage reimbursement is contingent upon Employee’s
entry into this Agreement. Provision of such healthcare coverage reimbursement
shall not commence until after expiration of the Revocation Period described
more fully below in paragraph 3, without revocation of this Agreement by
Employee. Such reimbursement will be provided within thirty (30) days of
Employee tendering to Employer proof of Employee’s payment of said healthcare
premiums.
If a Change in Control, as defined in Exhibit D to the Agreement, occurs before
the Employee has fully received the consideration delineated in subsections 2a
and 2b above, then the Employer shall pay the remaining benefits to the Employee
in a single lump sum within three (3) days after the later of (x) the Change in
Control or (y) the first day of the seventh month after the effective date of
the Employee’s resignation. The lump-sum payment due the Employee as a result of
a Change in Control shall be an amount equal to the sum of the remaining unpaid
balances corresponding to each particular benefit at the time the Change in
Control occurs, including for purposes of subsection 2a the unpaid balance of
the money for the 24 months, for purposes of subsection 2b the maximum amount of
healthcare premium reimbursement amounts remaining for the maximum years.
However, Employee shall reimburse Employer for any excess payment of healthcare
premium reimbursement amounts to Employee under this Paragraph that represents
reimbursement of healthcare premiums for any period of time prior to Employee’s
sixty-fifth (65th) birthday for that period of time whereby the Employee had
other employment that offers health insurance coverage.
The Employer shall cease providing any and all other perquisites to Employee as
of Employee’s last day of employment, October 2, 2009, including, but not
limited to, any leased automobile, credit cards, etc., except as otherwise
provided in this Agreement. Please see Section 10 for further information.
3. No Consideration Absent Execution of this Agreement. Employee understands and
agrees that Employee will not and would not receive the monies and/or benefits
specified in Section “2” above, except for Employee’s execution of this
Agreement and the fulfillment by Employee of the promises of Employee contained
herein.
The attached Exhibit A provides those severance benefits that you will receive
regardless of whether or not you execute this Agreement.
Revocation. Employee may revoke this Agreement for a period of seven
(7) calendar days following the day Employee executes this Agreement
(“Revocation Period”). Any revocation within this Revocation Period must be in
writing, signed, and submitted to Stephen A. Telego, Sr., Senior Vice President,
Chief of Corporate Administration, Director of Human Resources and state, “I
hereby revoke my acceptance of our Agreement and General Release.” The
revocation must be personally delivered or mailed to Stephen A. Telego, Sr.,
Senior Vice President, Chief of Corporate Administration, Director of Human
Resources, Cortland Banks, 194 West Main Street, Cortland, Ohio 44410,
postmarked within seven (7) calendar days of execution by Employee of this
Agreement. This Agreement shall not become effective or enforceable until the
Revocation Period has expired. If the last day of the Revocation Period is a
Saturday, Sunday, or legal holiday in Ohio, then the Revocation Period shall not
expire until the next following day which is not a Saturday, Sunday, or legal
holiday.

 

-2-



--------------------------------------------------------------------------------



 



4. General Release of Claim. PLEASE READ CAREFULLY. THIS SECTION OF THE
AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. In consideration
of the premises contained in this Agreement and Employer’s promises and
covenants set forth in this Agreement, the sufficiency of which is hereby
acknowledged, Employee for himself, his heirs, executors, administrators,
fiduciaries, successors, and/or assigns, hereby irrevocably and unconditionally
releases, waives and extinguishes, and covenants not to sue or initiate any
legal or other proceedings with respect to any and all rights, liabilities,
claims or actions relating in any manner to his employment or separation from
employment by Employer (but, despite the generality of the language anywhere in
this section, this release does not include any rights, liabilities, claims or
actions arising under and regarding the enforcement of terms of this Agreement
or with respect to any benefits to which Employee is entitled without regard to
this Agreement as described in Exhibit A to this Agreement) which he has or may
have from the beginning of time to the date of this Agreement against the
Employer, any employee benefit plans maintained by the Employer, Employer’s
successors and assigns, and any of the directors, officers, employees,
attorneys, agents, successors, assigns, or shareholders, parent, affiliates or
subsidiaries of the Employer (collectively the “Released Party ” or “Released
Parties”) and the Employee hereby forever releases and discharges all such
Released Parties from any and all actions, causes of action, suits, debts,
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages and expenses (including attorneys’ fees and other costs
actually incurred) of any nature whatsoever, in law or in equity, which he ever
had, now has, or his heirs, executors and administrators may have, particularly
against each or any of the Released Parties arising from the beginning of time
to the end of Employee’s employment with Employer, but without limitation of the
above general terms, by reason of any claims against Employer and the other
Released Parties, arising from, or related to, his employment, including any
claims in tort or in contract, or arising from any alleged violation by Employer
of any Federal, State or Local Statutes, Rules, Regulations, Ordinances, or
Common Laws including, but not limited to, the laws contained in Exhibit B to
this Agreement and any alleged violation of:

  •  
The National Labor Relations Act;

  •  
Title VII of the Civil Rights Act;

  •  
Civil Rights Act of 1991;

  •  
Sections 1981 through 1988 of Title 42 of the United States Code;

  •  
The Employee Retirement Income Security Act;

  •  
The Fair Credit Reporting Act;

  •  
The Fair Labor Standards Act;

  •  
The Older Worker’s Benefit Protection Act;

  •  
The Immigration Reform Control Act;

  •  
The Americans with Disabilities Act;

  •  
The Rehabilitation Act;

  •  
The Age Discrimination in Employment Act;

 

-3-



--------------------------------------------------------------------------------



 



  •  
The Occupational Safety and Health Act;

  •  
The Equal Pay Act;

  •  
The Uniformed Services Employment and Reemployment Rights Act;

  •  
Worker Adjustment and Retraining Notification Act;

  •  
Employee Polygraph Protection Act;

  •  
The Sarbanes-Oxley Act of 2002;

  •  
The Federal False Claims Act;

  •  
any other federal, state or local civil rights law, whistle blower or any other
local, state or federal law, regulation or ordinance including, without
limitation, those laws contained in Exhibit B to the Agreement;

  •  
any public policy, contract (oral, written or implied), tort, constitution or
common law;

  •  
any claims for back pay, front pay, wages, defamation, reinstatement, wrongful;
discharge, breach of the covenant of good faith and fair dealing, public policy
violations, compensatory damages, punitive damages, service letter benefits,
seniority, vacation, sick or personal leave pay, short term or long term
disability benefits, or payment pursuant to any practice, policy, handbook or
manual; or

  •  
any basis for costs, fees, or other expenses including attorneys’ fees.

Employee understands this Release includes all claims related in any manner to
Employee’s employment or the cessation of that employment, except for any claims
arising under and regarding the enforcement of this Agreement or with respect to
any benefits to which Employee is entitled without regard to this Agreement as
described in Exhibit A to this Agreement. Employee further understands that
Employee is hereby releasing any known or unknown claim for or alleged right to
discovery of information or documents of Released Parties in regard to and to
the extent of only the released claims, but is not releasing any claim or right
to discovery if the information or documents are relevant to or may lead to the
discovery of evidence relevant to a claim, liability, action, or right that is
related to the enforcement of rights arising under this Agreement. Despite
anything in this Agreement to the contrary, this Release by Employee is
expressly conditional on Employee’s actually receiving on time and in full the
consideration stated in Section 2 of this Agreement.
5. Affirmations. Employee affirms that Employee is not a party to, and that
Employee has not filed or caused to be filed, any claim, complaint, charge or
action against Released Parties in any forum or form. Employee further affirms
that Employee has been paid and/or has received all leave (paid or unpaid),
compensation, wages, bonuses, commissions, and/or benefits to which Employee may
be entitled and that no other leave (paid or unpaid), compensation, wages,
bonuses, commissions and/or benefits are due to Employee except as provided in
this Agreement and except Employee’s final pay through October 2, 2009 and
unused and accrued vacation and personal time that have not yet been received
and are due on or before October 31, 2009, and other benefits to which Employee
is entitled without regard to this Agreement as described in Exhibit A to this
Agreement.

 

-4-



--------------------------------------------------------------------------------



 



Employee furthermore affirms that Employee has no known workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under the Family and Medical Leave Act and/or any other federal, state
or local leave law. Employee further affirms Employee has not complained of and
is not aware of any fraudulent activity or any act(s) which would form the basis
of a claim of fraudulent or illegal activity of Employer.
6. Confidentiality and Compliance.
Employee agrees that during the course of his employment, Employee was allowed
access to Confidential Information. Confidential Information means all data and
information relating to the business and management of Employer, including
proprietary and trade secret technology and accounting records to which access
was obtained by Employee, including work product, production processes, other
proprietary data, business operation, marketing and development operations, and
customer information or lists. Confidential Information would also include any
information which has been disclosed by any third party to Employee and governed
by a non-disclosure agreement entered into between the third party and Employer.
Work Product means work product resulting from or related to work or projects
performed or to be performed for Employer or for customers of Employer, of any
type or form in any stage of actual or anticipated research and development.
Production Processes means processes used in the creation, production and
manufacturing of the Work Product, including but not limited to, methods,
techniques, specifications, processes, procedures, programs and designs. Other
Proprietary Data means information relating to Employer’s proprietary rights,
including but not limited to, the nature of the proprietary rights, production
data, technical data, technical concepts, test data and test results, simulation
results, the status and details of research and development of products and
services, and information regarding acquiring, protecting, enforcing and
licensing proprietary rights (including patents, copy rights and trade secrets).
Business Operations means all internal personnel and financial information,
vendor names, and other vendor information (including vendor characteristics,
services and agreements), purchasing and internal cost information, sales data,
employee information, internal services and operational manuals, and the manner
and methods of conducting employer’s business. Marketing and Development
Operations means marketing and development plans, price and costs data, price
and fee amounts, pricing and billing policies, quoting procedures, marketing
techniques and methods of obtaining business, forecasts and forecast assumptions
and volumes, and future plans and potential strategies of employer which had
been discussed. Customers means contracts with customers and their contents,
data provided by customers and the type, quantity and specifications of products
and services purchased, leased, licensed or received by customers of Employer.
Subject to Employee’s rights under Section 9 below, Employee acknowledges
Employee’s singular responsibility to maintain the confidential nature of the
Confidential Information regarding such matters and agrees not to divulge to any
party or use for Employee’s personal benefit (except to the extent required by
law or permitted by this Agreement), any non-public information gained during
and in the course of Employee’s employment with Employer.
Employee affirms that Employee is not aware of any undisclosed or unresolved
corporate compliance issues arising under any federal, state or local law or
regulation. Employee also affirms that Employee has not and will not alter,
destroy, remove, or inappropriately limit access by the Employer to any of the
Employer’s records, documents or electronically stored data. Employer agrees to
cooperate with Employee’s requests and Employee hereby releases Employer to
provide information to prospective Employers regarding Employee’s years of
employment, a reasonable description of Employee’s work responsibilities and
experience.

 

-5-



--------------------------------------------------------------------------------



 



7. Non-Disparagement. Employee agrees not to engage in any activities or
statements that may tend to defame, disparage or demean Employer, Employer’s
affiliates, directors, officers, agents, employees or representatives in any
manner whatsoever, or seek or cause others to engage in such activities or
statements.
8. Cooperation. Subject to Employee’s other personal and professional
obligations and on reasonable notice and at reasonable times, Employee will
cooperate with Employer and its counsel in connection with any investigation,
administrative or regulatory proceeding or litigation relating to any matter in
which Employee was involved or of which Employee has knowledge as a result of
Employee’s employment with Employer and/or any Released Party or Released
Parties. For a period of two (2) years after the effective date of Employee’s
resignation, Employee also agrees that if requested, Employee will from time to
time consult by telephone or through correspondence with the staff of Employer
with respect to projects on which Employee worked, including any projects to
which Employee was assigned that are incomplete. The Employer shall pay any of
Employee’s out-of-pocket expenses incurred in responding to the Employer’s
specific requests.
9. Non-Solicitation. Employee acknowledges that, pursuant to Section 6 above,
Employee has had access to the Employer’s confidential and trade secret
information. In consideration of the foregoing, Employee hereby covenants and
agrees that Employee shall not:

  (i)  
Whether for Employee’s own account or for the account of any other person or
entity, at any time for a period of two (2) years after the effective date of
Employee’s resignation, solicit the banking business of any present customer of
the Employer with whom Employee had contact while employed at the Employer. It
is understood and agreed that “present customer” is defined to mean any person
or entity with whom the Employer had “an ongoing business relationship” at the
time of termination of Employee’s employment with the Employer. And “ongoing
business relationship” is generally understood and agreed to mean: (a) services
or goods were provided by the Employer to the entity or person during the
employment of Employee by the Employer; (b) services or goods had been
contracted for or ordered by the entity or person during the employment of
Employee by the Employer; or (c) negotiations were in progress between the
entity or person and the Employer for the provision of goods or services by the
Employer to the entity or person at the time of the termination of employment of
Employee; and

 

-6-



--------------------------------------------------------------------------------



 



  (ii)  
Whether for Employee’s own account or for the account of any other person or
entity at any time for a period of two (2) years after the effective date of
Employee’s resignation, solicit, employ or otherwise engage as an employee,
agent, independent contractor or otherwise, any person or entity who is or was
an employee, agent, or independent contractor of the Employer during Employee’s
employment, or in any manner induce or attempt to induce any employee, agent, or
independent contractor of the Employer to terminate his, her, or its employment,
relationship or contract with the Employer.

It is understood by and between the parties hereto that the foregoing covenants
by Employee set forth in this Section 9 are essential elements of this Agreement
and that, but for the agreement of Employee to comply with such covenants, the
Employer would not have entered into this Agreement. The Employer and Employee
have independently consulted their respective counsel and have been advised in
all respects concerning the reasonableness and propriety of such covenants, with
specific regard to the nature of the businesses conducted by the Employer.
10. Return of Property. Employee understands and acknowledges that all property
belonging to Employer, including, but not limited to, that described on Exhibit
C attached hereto, is to be returned immediately by Employee. If Employee
executes this Agreement, such return shall occur no later than seven
(7) calendar days from the date of this Agreement. With the return of Bank’s
materials, Employee shall submit a letter to Stephen A. Telego, Sr., affirming,
to the best of Employee’s knowledge, that Employee has returned all property and
copies and has not intentionally retained any property belonging to Employer.
11. Governing Law and Interpretation. This Agreement shall be governed and
conformed in accordance with the laws of the State of Ohio without regard to its
conflict of laws provision. In the event Employee or Employer breaches any
provision of this Agreement, Employee and Employer affirm that either may
institute an action against the other to specifically enforce any term or terms
of this Agreement, in addition to any other legal or equitable relief permitted
by law. In the event that any provision of this Agreement is declared illegal or
unenforceable by a court of competent jurisdiction and cannot be modified to be
enforceable, excluding the general release language and any confidentiality,
non-disclosure, non-solicitation, invention, or assignment of proprietary rights
agreement(s) signed by Employee, such provision shall immediately become null
and void, leaving the remainder of this Agreement in full force and effect.
Moreover, if any such provision is determined to be invalid, illegal or
unenforceable and can be made valid, legal or enforceable by modification
thereof, then the party for whose benefit the provision exists may make such
modification as necessary to make the provision valid, legal and enforceable.
12. Nonadmission of Wrongdoing. Employee agrees that neither this Agreement nor
the furnishing of the consideration for this Agreement shall be deemed or
construed at anytime for any purpose as an admission by Employer, Employer’s
agents, employees, directors, officers or attorneys of any liability or unlawful
conduct of any kind. Furthermore, this Agreement does not constitute an
acknowledgement of the validity of any claim, charge or complaint which, but for
this Agreement, the Employee may attempt to assert. It is expressly understood
that all such claims are in all respects denied by the Employer and waived and
released by the Employee. Employer agrees that neither this Agreement nor the
accepting of the consideration for this Agreement shall be deemed or construed
at anytime for any purpose as an admission by Employee of any liability or
unlawful conduct of any kind.

 

-7-



--------------------------------------------------------------------------------



 



13. Amendment. This Agreement may not be modified, altered or changed except
upon express written consent of both parties wherein specific reference is made
to this Agreement.
14. Entire Agreement. This Agreement sets forth the entire agreement between the
Employee and Released Parties hereto, and fully supersedes any prior or
contemporaneous agreements or understandings between Employee and Released
Parties; provided, however, that this Agreement does not supersede or affect any
confidentiality, non-disclosure, non-compete, invention, assignment of
proprietary rights, or non-solicitation agreement(s) signed by Employee and
further provided, however, that this Agreement does not supersede or affect any
benefits or benefit plans or agreements to which Employee is entitled without
regard to this Agreement as described in Exhibit A, including but not limited to
the Employee’s retirement benefit and post retirement, split dollar life
insurance. The obligations of such agreements remain in full force and effect
and Employee and Released Parties expressly acknowledge their respective intent
to adhere to the promises contained in those agreements. Employee and the
Released Parties each also acknowledges that the other has not relied on any
representation, promises, or agreements of any kind made in connection with the
decision to sign this Agreement, except for those set forth in this Agreement.
At any time after the execution of this Agreement, and for no additional
consideration or payment, Employee and Employer each agrees to execute any and
all documents and other instruments that may be necessary to affect the terms
and conditions of this Agreement. This Agreement shall be binding upon the
heirs, executors, administrators, succesors or assigns of the Employee and upon
the parent, affiliates, subsidiaries, successors and assigns of the Employer.
The Employer and the Employee acknowledge that they have each read the foregoing
in its entirety, fully understand the same, and are in full accord with the
terms of this Agreement.
15. Voluntary Entry: Employee represents and certifies that he has carefully
read and fully understands all of the provisions and affects of this Agreement,
and has been advised by Employer to thoroughly discuss all aspects of this
Agreement with Employee’s private attorney, that Employee is voluntarily
entering into this Agreement and that neither Employer nor its employees,
officers, agents, representatives or attorneys have made any promises,
representations or statements concerning the terms or affects of this Agreement
other than those contained herein. Employee further represents and certifies
that Employee bears sole responsibility for compliance with Internal Revenue
Code Section 409A, including the required six (6) month delay for separation
from service benefits payable to “so called specified employees”. It is the
Employee’s obligation to make sure that separation pay complies with IRC
Section 409A.
Employee agrees and acknowledges that Employee has had an opportunity to be
represented by counsel of Employee’s choice and counsel has had an opportunity
to review this Agreement, if counsel has been chosen, and that Employee is
executing this Agreement of Employee’s own free will without any promises or
representations other than those contained herein. Employee acknowledges and
understands that this Agreement shall not become effective and binding until
after the execution of this Agreement within the Review Period, as provided more
fully below, and the expiration of the Revocation Period without revocation of
this Agreement by Employee, and the delivery to the Employer of the executed
Agreement. Employee specifically acknowledges that Employee has not relied upon
the Employer’s legal counsel to evaluate this Agreement and acknowledges that
neither the Employer’s legal counsel nor any of the Employer’s representatives
made any representations as to the terms of this Agreement.

 

-8-



--------------------------------------------------------------------------------



 



EMPLOYEE IS ADVISED THAT EMPLOYEE HAS NO LESS THAN TWENTY ONE (21) CALENDAR DAYS
TO CONSIDER THIS AGREEMENT AND GENERAL RELEASE (“REVIEW PERIOD”) AND IS HEREBY
ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND
GENERAL RELEASE.
EMPLOYEE IS ADVISED THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY ONE (21) CALENDAR DAY REVIEW PERIOD.
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND BENEFITS SET
FORTH IN SECTION “2” ABOVE, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE HAS OR MIGHT HAVE AGAINST RELEASED
PARTIES AS OF THE DATE OF THE EXECUTION OF THIS AGREEMENT.
[The remainder of this page is intentionally left blank]

 

-9-



--------------------------------------------------------------------------------



 



The parties hereto knowingly and voluntarily executed this Agreement and General
Release as of the date set forth below:

         
WITNESSES:
       
 
                  Lawrence A. Fantauzzi (Employee)
 
                  Date
 
            ON BEHALF OF EMPLOYER
(AS DEFINED HEREIN)
 
       
 
  By:    
 
            Stephen A. Telego, Sr.     Senior Vice President     Chief of
Corporate Administration
 
            Director of Human Resources
 
       
 
  Date:    
 
       

 

-10-



--------------------------------------------------------------------------------



 



EXHIBIT A
Termination Benefits to Which the Employee is Entitled, Whether or Not the
Employee Executes the Agreement and General Release

  1.  
Pay through October 2, 2009 will be paid to the Employee pursuant to Employer’s
regular payroll schedule.

  2.  
Any unused and accrued vacation and personal time, to be paid in a lump sum
payment, along with the Employee’s final paycheck through October 2, 2009, in
the approximate amount of $5,250, less all-applicable withholdings.

  3.  
The employer provided group term life and accidental death and dismemberment
insurance coverage and short-term disability coverage, if any, will cease
October 31, 2009, except for the insurance described in item 9 below in this
Exhibit A

  4.  
Any applicable distribution from your 401K account.

  5.  
All applicable payroll deductions will apply.

  6.  
COBRA coverage if eligible.

  7.  
Employee may keep Employee’s free employee checking account open until December
31, 2009.

  8.  
Participation in Employer’s early retirement program pursuant to “The Cortland
Savings & Banking Company Third Amended Salary Continuation Agreement” by and
between Employee and the Bank.

  9.  
Post-retirement, split dollar life insurance benefit payable to Employee’s
beneficiaries under the Employer’s Group Term Carve Out Plan, in the amount
equal to Employee’s most recent salary at the time of retirement, which is
$195,000.00.

 

-11-



--------------------------------------------------------------------------------



 



EXHIBIT B
OHIO
The following statutes, rules and guidelines are incorporated into and made part
of the General Release of Claims provision, Section 4 of the Agreement and
General Release to which this listing is attached as Exhibit B:

  •  
Ohio Fair Employment Practice Law;

  •  
Ohio Whistleblower Protection Law;

  •  
Ohio Statutory Provisions Regarding Retaliation/Discrimination for Filing
Worker’s Compensation Claim;

  •  
Ohio Equal Pay Law;

  •  
Ohio State Wage Payment and Work Hour Laws;

  •  
The Ohio Commission Policy Statement on AIDS;

  •  
The Ohio Occupational Safety and Health Laws;

  •  
The Ohio Military Re-Employment Rights and Reinstatement Laws;

  •  
The Ohio statutes regarding Job Reference Immunity; Access to Medical Records;
Pre-Employment Inquiries; Political Activities of Employees; Voting Leave;
Arrest Records; Volunteer Firefighter/EMA Leave; Jury Service; Witness Service;
Employee Attendance at Legal Proceedings; Drug/Alcohol Testing of CMV Drivers;
Driving Records; Criminal Background Checks; and, Retaliation for Refusal of
Life Insurance.

 

-12-



--------------------------------------------------------------------------------



 



EXHIBIT A-1
RESIGNATION
In consideration for the benefits received by him under the Agreement to which
this Exhibit A-1 is attached, the undersigned, effective as of September 8,
2009, hereby resigns all positions he may hold as an officer or director with
Cortland Savings & Banking Company, Cortland Bancorp and any and all
subsidiaries and affiliates thereof. The undersigned understands, however, that
the undersigned otherwise remained an Employee of Cortland Savings and Banking
Company and Cortland Bancorp until his early retirement date of October 2, 2009.

     
 
   
 
  Lawrence A. Fantauzzi

 

-13-



--------------------------------------------------------------------------------



 



EXHIBIT C

  1.  
Return of keys to and the leased 2008 Cadillac Escalade (Onyx in color) provided
to Employee, along with any and all related manuals and accessories

  2.  
The Sunoco gas credit card
3. The ELAN Visa credit card

  4.  
The Employer shall transfer Employee’s current membership in the Trumbull
Country Club to an individual of Employer’s choosing, effective November 1,
2009.

  5.  
Keys and key cards to any and all Bank facilities

  6.  
The Cellular telephone provided to Employee

  7.  
Any and all Employer documents regarding Employer’s business, as well as any
written files, electronic files, records, materials, supplies, customer lists,
customer information or confidential documents in Employee’s possession

 

-14-



--------------------------------------------------------------------------------



 



EXHIBIT D
“Change in Control” means a change in control as defined in Internal Revenue
Code section 409A and rules, regulations, and guidance of general application
thereunder issued by the Department of the Treasury, including:
(a) Change in Ownership: a change in ownership of Cortland Bancorp occurs on the
date any one person or group accumulates ownership of Cortland Bancorp stock
constituting more then 50% of the total fair market value or total voting power
of Cortland Bancorp’s stock, or
(b) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of Cortland Bancorp’s assets occurs if in a
12 month period any one person or more than one person acting as a group
acquires from Cortland Bancorp assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of
Cortland Bancorp’s assets immediately before the acquisition or acquisitions.
For the purpose, gross fair market value means the value of Cortland Bancorp’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.

 

-15-